WEBER, J.
The juvenile court of Salt Lake county found Ernest' Brown, a minor thirteen years of age, to be guilty of delinquency, and committed him to the State Industrial School. His mother, Mrs. Lola Hobson Bedford, has appealed, and assigns as error that the finding of the court that the minor was guilty of the acts charged was not supported by evidence.
It would serve no useful purpose to review the evidence. It is sufficient to state that the evidence amply justified the court’s conclusion as to the boy’s guilt. The court also found the mother to be unfit to have the custody of her son. We agree with appellant’s counsel that the second finding is not justified by the evidence. In fact, the record is wholly devoid of any competent evidence to sustain this finding.
It is therefore ordered and adjudged that the part of the judgment of the juvenile court, by which the said minor is committed to the State Industrial School be reversed; that said minor be forthwith released from the State Industrial School, and restored to the legal custody and control of the juvenile court of Salt Lake county, but in the actual custody of his mother, and that he remain in his mother’s custody, unless the court, upon due notice, and upon competent and sufficient evidence, determines that she is an unfit person to have the custody of said minor.
*289CORFMAN, C. J., and FRICK, GIDEON, and THURMAN, JJ., concur.